           CASE 0:20-cv-01929-SRN-HB Doc. 38 Filed 11/17/20 Page 1 of 15




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

      Plaintiff,

      v.                                      Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

      Defendant.


 Reply in Support of Jamie Kreil’s Motion to Dismiss Pursuant to Federal Rule
 of Civil Procedure 12(b)(6) and to Designate Brock Fredin a Vexatious Litigant
        CASE 0:20-cv-01929-SRN-HB Doc. 38 Filed 11/17/20 Page 2 of 15




                                     Introduction

      Fredin does not make a serious effort to resist Kreil’s Motion to Dismiss.

As explained in Kreil’s opening brief, Fredin bases his claims here on (1) Kreil’s

2017 Facebook post and (2) Kreil’s declaration filed in this Court on September 3,

2020. See Mem. in Supp. at 7-8; see also Am. Compl. ¶¶ 10, 12, 26-75, Ex. A. His

claims based on the 2017 Facebook post are time barred, See Mem. in Supp. at 8-

12, and his claims based on the declaration are barred by the absolute litigation

privilege. See id. at 12-17. The foregoing disposes of Fredin’s entire Amended

Complaint. Moreover, Fredin’s claims concerning Kreil’s declaration share the

same flaws that led the Court to dismiss his claims in prior suits. Id. at 17-23.

      Fredin barely acknowledges any of this in his Opposition. He asserts in

passing that he is entitled to “equitable tolling” of his time-barred claims, see

Opp. at 4-5, but fails to address (much less distinguish) the authority cited in

Kreil’s opening brief holding otherwise. See Mem. in Supp. at 8-12. Fredin does

not so much as mention the absolute litigation privilege in his Opposition. See id.

at 12-17. And Fredin makes no effort to dispute that his abuse of process, fraud,

and IIED claims all fail for the same reasons this Court has repeatedly dismissed

his similar claims in prior lawsuits. See id. at 17-23.

      As to Kreil’s request that the Court designate Fredin a vexatious litigant,

Fredin again fails to respond to the substance of Kreil’s opening brief. See id. at


                                           1
        CASE 0:20-cv-01929-SRN-HB Doc. 38 Filed 11/17/20 Page 3 of 15




24-30. Nor, for that matter, does Fredin address his recent misconduct in this

litigation—the subject of Kreil’s Motion for Sanctions (Dkt. 17)—that confirms

beyond any doubt that the Court should designate Fredin a vexatious litigant.

Fredin merely asserts that the First Amendment precludes a pre-filing injunction

here (though it plainly does not), and directs the Court to a separate brief that

makes little mention of the issue. See Opp. at 10.

       In sum, Fredin’s claims fail as a matter of law, his behavior warrants a pre-

filing injunction, and Fredin can barely be bothered to argue otherwise. Fredin

dedicates more of his brief to blaming Kreil’s counsel for George Floyd’s death

than to responding to Kreil’s arguments and authority. Particularly in light of

Fredin’s failure to respond to the substance of Kreil’s opening brief, the Court

should dismiss Fredin’s Amended Complaint with prejudice and add Fredin to

the Court’s list of restricted filers.

                                         Argument

 I.    Fredin fails to show that equitable tolling saves his time-barred claims
       concerning Kreil’s 2017 Facebook post.

       Fredin does not dispute that his defamation, conspiracy to defame, and

IIED claims concerning Kreil’s 2017 Facebook post are untimely. See Mem. in

Supp. at 8-9. Nor could he, as the statute of limitations ran on those claims nearly

two years ago. See id. And Fredin does not contest that he fails to plead—indeed,

cannot plead—that Kreil fraudulently concealed his cause of action, as would be

                                            2
        CASE 0:20-cv-01929-SRN-HB Doc. 38 Filed 11/17/20 Page 4 of 15




necessary under Minnesota law for Fredin to toll the statute of limitations based

on his claimed ignorance of Kreil’s identity. See id. at 9-11. Rather, Fredin asserts,

in a few conclusory sentences, that he is entitled to “equitable tolling” because he

“pursu[ed] his rights diligently,” but “some extraordinary circumstance stood in

his way.” Opp. at 4-5. Fredin is wrong for at least three reasons.

      First, the doctrine Fredin invokes does not apply. Minnesota law governs

the tolling of limitations periods for Fredin’s state-law claims. See, e.g., Ernst v.

Hinchliff, 129 F. Supp. 3d 695, 728 (D. Minn. 2015), aff’d, 652 F. App’x 479 (8th Cir.

2016). As relevant here, Minnesota recognizes two forms of tolling. See Sanchez v.

State, 816 N.W.2d 550, 561 (Minn. 2012). First, it recognizes tolling based on the

plaintiff’s ignorance of their cause of action—but only if the plaintiff is able to

show fraudulent concealment. Id. Second, Minnesota law permits tolling where

“a state actor or some other ‘paramount authority’ prevented” timely filing, and

the plaintiff has diligently pursued his or her legal rights. Id. at 562 (quoting St.

Paul, M. & M. Ry. Co. v. Olson, 87 Minn. 117, 120 (1902)).

      Here, the only barrier to filing suit Fredin identifies is his claimed

ignorance of Kreil’s identity and resulting belief that Kreil “did not exist.” See

Am. Compl. ¶ 13-14, 24; Opp. at 5. Minnesota law requires that Fredin show

fraudulent concealment in order to toll the statute of limitation for his claims




                                           3
        CASE 0:20-cv-01929-SRN-HB Doc. 38 Filed 11/17/20 Page 5 of 15




based on that claimed ignorance. See Sanchez, 816 N.W.2d at 561; see also Wild v.

Rarig, 302 Minn. 419, 450 (1975).

      Recognizing that he cannot do so, Fredin attempts to equate his own

ignorance, which “does not toll statutes of limitations” under Minnesota law,

Johnson v. Winthrop Labs. Div. of Sterling Drug, Inc., 291 Minn. 145, 151 (1971), with

a barrier to suit interposed by “‘paramount authority,’” which does allow tolling.

Olson, 87 Minn. at 120. But Fredin identifies no state actor or similar “‘invincible

necessity’” that restrained him from filing suit, as distinct from his own alleged

ignorance. Sanchez, 816 N.W.2d at 562 (quoting Olson, 87 Minn. at 120). Certainly,

the Court did not bar Fredin from filing suit, as Fredin implies, see Opp. at 5; it

merely refused to permit him to take untimely discovery in parallel litigation (as

discussed below) that presented just one avenue for Fredin to learn of his claims.

Fredin effectively asks that the Court apply the “discovery rule,” under which

ignorance tolls statutes of limitations without fraudulent concealment, in direct

contravention of Minnesota law. See Johnson, 291 Minn. at 150-51.

      In any event, Fredin fails to satisfy either criteria of the tolling doctrine on

which he relies. As to the first (diligence), Fredin contends that he “exercised due

diligence in seeking [Kreil]’s identity” by “filing lawsuits,” specifically “Fredin v.

Middlecamp,” and by “filing limited discovery motions” in that litigation. Opp. at

5. But as explained in Kreil’s opening brief, Fredin failed to take any timely


                                          4
        CASE 0:20-cv-01929-SRN-HB Doc. 38 Filed 11/17/20 Page 6 of 15




discovery in the Middlecamp litigation. See Mem. in Supp. at 11-12. When he filed

a motion seeking discovery into Kreil’s identity out of time, the Court denied it

because “Fredin ‘cavalierly disregarded’ the Court’s Pretrial Scheduling Order

not once or twice but repeatedly, and . . . offered no evidence whatsoever that he

was diligent in his efforts to comply with it.” Order at 9, Fredin v. Middlecamp,

Case No. 0:17-cv-03058 (D. Minn. Oct. 29, 2019); see also id. at 8 (denying

discovery because Fredin did not “diligently beg[i]n discovery within the time

prescribed by the scheduling order,” much less complete it). Indeed, the Court

found it was “hard[ ] to explain” why Fredin “fail[ed] to ask for [Kreil’s identity]

during the discovery period,” as its relevance “would have been apparent to the

least sophisticated litigant.” Id. at 6-7.

       The Court recently reaffirmed in its Order granting summary judgment in

the Middlecamp litigation that “Fredin certainly had the opportunity to timely

conduct discovery in th[at] case” in order to determine Kreil’s identity, “but did

not do so.” Order at 29, Fredin v. Middlecamp, Case No. 0:17-cv-03058 (D. Minn.

Nov. 13, 2020). It noted that while Fredin claimed the Court “unfairly denied him

the opportunity to conduct discovery,” the Court’s Order well documented his

“failure to comply with the deadlines and terms of the Pretrial Scheduling Order,

and his failure to show good cause for not complying.” Id. at 3.




                                             5
        CASE 0:20-cv-01929-SRN-HB Doc. 38 Filed 11/17/20 Page 7 of 15




      Rather than establish that Fredin acted diligently, his conduct in the

Middlecamp litigation precludes such a showing. Fredin cannot demonstrate that

his diligence in seeking Kreil’s identity through the Middlecamp case satisfies the

“necessarily . . . high” standard to toll his untimely claims, Sanchez, 816 N.W.2d

at 561, when this Court has held Fredin’s marked lack of diligence foreclosed

even a modest extension of the discovery period. Fredin makes no effort to argue

otherwise, despite relying solely on the Middlecamp litigation to establish his

diligence for purposes of tolling here, see Opp. at 5, and despite Kreil raising the

above issue at length in her opening brief. See Mem. in Supp. at 11-12.

      With respect to the second factor, Fredin contends that two “extraordinary

circumstance[s]” precluded him from timely filing. Opp. at 4-5. First, he asserts

that he “was denied discovery” in the Middlecamp case. Id. at 5. But as discussed

above, that is not accurate. Rather, Fredin failed even to “beg[i]n discovery within

the time prescribed by the scheduling order,” and thus the Court denied his

motion to take discovery out of time because he “‘cavalierly disregarded’ the

Court’s Pretrial Scheduling Order not once or twice but repeatedly.” Order at 8-

9, Fredin v. Middlecamp, Case No. 0:17-cv-03058 (D. Minn. Oct. 29, 2019). In other

words, Fredin was not “denied discovery,” Opp. at 5—he just failed to take it.

Fredin has no one to blame but himself. And tolling is available under Minnesota




                                          6
        CASE 0:20-cv-01929-SRN-HB Doc. 38 Filed 11/17/20 Page 8 of 15




law “only when some factor completely outside the claimant’s control prevented

him from meeting a statutory deadline.” Sanchez, 816 N.W.2d at 561.

      Fredin contends the second “extraordinary circumstance” that prevented

him from timely filing suit was that Kreil “intentionally withheld her identity

and acted with her surrogates to hide her affidavit [in the Middlecamp litigation]

to a period in which Plaintiff could not respond.” Opp. at 4-5. This second

“extraordinary circumstance” is merely a rehash of the first. Fredin complains

that he was unable to identify Kreil in connection with the Middlecamp litigation,

without acknowledging that he simply “fail[ed] to ask for [Kreil’s identity]

during the discovery period.” Order at 6-7, Fredin v. Middlecamp, Case No. 0:17-

cv-03058 (D. Minn. Oct. 29, 2019).

      “The burden is on the plaintiff seeking relief from the running of the

statute of limitations to show that the statute should be tolled.” Bartlett v. Miller

& Schroeder Municipals, Inc., 355 N.W.2d 435, 441 (Minn. Ct. App. 1984). And “the

standard . . . to toll statutes of limitations” under Minnesota law “is necessarily a

high one.” Sanchez, 816 N.W.2d at 561. The only justification Fredin supplies for

tolling the limitations period here is his conduct in litigating the Middlecamp

action. See Opp. at 4-5. But Fredin’s conduct in that litigation does not help him

meet his burden—it forecloses him from doing so. See Order at 8-9, Fredin v.




                                           7
        CASE 0:20-cv-01929-SRN-HB Doc. 38 Filed 11/17/20 Page 9 of 15




Middlecamp, Case No. 0:17-cv-03058 (D. Minn. Oct. 29, 2019). The Court should

therefore dismiss Fredin’s untimely claims based on Kreil’s 2017 Facebook post.

 II.   Fredin fails to dispute that the absolute litigation privilege bars his
       remaining claims concerning Kreil’s declaration.

       Fredin makes no mention of the absolute litigation privilege in his

Opposition, despite the fact that it bars his only timely claims. See Mem. in Supp.

at 12-17. Specifically, Fredin does not dispute that (1) the absolute privilege

applies to his claims for abuse of process, fraud, and IIED (to the extent his IIED

claim concerns Kreil’s declaration rather than the 2017 Facebook post); (2) that

Kreil’s declaration falls squarely within the privilege; or (3) that Fredin’s claims

based on the declaration must therefore be dismissed. See id. Particularly given

Fredin’s failure to oppose this aspect of Kreil’s Motion, the Court should dismiss

Fredin’s claims based on Kreil’s declaration with prejudice. See Njema v. Wells

Fargo Bank, N.A., 124 F. Supp. 3d 852, 867 (D. Minn. 2015) (noting that a plaintiff’s

failure to respond to arguments in a motion to dismiss results in waiver of the

plaintiff’s argument on that unaddressed point).

III.   Fredin does not contest that his abuse of process, fraud, and IIED claims
       all fail for the same reasons the Court has dismissed his similar claims
       in prior lawsuits.

       Just as Fredin makes no effort to address the absolute litigation privilege,

he fails even to acknowledge that his abuse of process, fraud, and IIED claims

share the same defects that led the Court to dismiss his similar claims in several

                                          8
       CASE 0:20-cv-01929-SRN-HB Doc. 38 Filed 11/17/20 Page 10 of 15




earlier lawsuits. See Mem. in Supp. at 17-23. In addition to the absolute litigation

privilege, these defects merit dismissal of those claims.

      First, Fredin fails to address any of the fatal flaws in his abuse of process

claim Kreil points out in her opening brief. See Mem. in Supp. at 17-20. He does

not contest that (1) Kreil did not (and could not) use any “process” within the

meaning of the tort as a mere third-party witness; (2) Kreil did not attempt to

accomplish any result outside the scope of the proceeding; (3) Fredin supplies

only conclusory allegations to support his claim that Kreil acted with an ulterior

motive; and (4) Fredin fails to plausibly allege that he suffered damages. See id.

Nor does Fredin dispute that these are grounds on which the Court has

dismissed his similar abuse of process claims in prior cases. See, e.g., Fredin v.

Miller, No. 19-CV-3051 (SRN/HB), 2020 WL 3077708, at *8 (D. Minn. June 10,

2020); Fredin v. Clysdale, No. 18-CV-0510 (SRN/HB), 2018 WL 7020186, at *11 (D.

Minn. Dec. 20, 2018), report and recommendation adopted, No. 18-CV-0510

(SRN/HB), 2019 WL 174949 (D. Minn. Jan. 10, 2019); Fredin v. Middlecamp, No.

0:17-CV-3058-SRN-HB, 2018 WL 4616456, at *5 (D. Minn. Sept. 26, 2018). Rather

than respond to these arguments, Fredin merely lists citations to cases in other

jurisdictions without analysis, none of which cure the foregoing defects.1


1For example, Fredin cites cases in which individuals made false police reports
for ulterior purposes leading to the plaintiff’s arrest, but fails to explain how
Kreil caused any similar “process” to issue. See Martucci v. Milford Borough, No.
                                          9
       CASE 0:20-cv-01929-SRN-HB Doc. 38 Filed 11/17/20 Page 11 of 15




      Second, Fredin does not address the fact that his fraud claim again fails to

allege that Fredin himself relied on any fraudulent statements. See Mem. in Supp.

at 21. And again, Fredin does not contest that this Court has dismissed his prior

fraud claims for precisely this reason. See Clysdale, 2018 WL 7020186, at *11;

Miller, 2020 WL 3077708, at *12. Rather than attempt to shore up this evident

deficiency in his claim, Fredin embarks on an irrelevant tangent about the

“suspicious timing” of Kreil’s declaration. See Opp. at 8.

      Third, Fredin does not respond to the authority Kreil cites showing that his

IIED claim based on her declaration does not allege sufficiently “outrageous”

conduct. See Mem. in Supp. at 22-23. Nor does Fredin dispute that this is the

same reason the Court has dismissed Fredin’s similar claims in other litigation.

See, e.g., Miller, 2020 WL 3077708, at *13. Fredin instead dedicates his energy to

defending his IIED claim based on Kreil’s 2017 Facebook post. See Opp. at 9-10.


3:17-1671, 2018 WL 1755728, at *8-10 (M.D. Pa. April 10, 2018); Crockett v. City of
New York, No. 11-CV-4378 (PKC), 2015 WL 5719737, at *11 (E.D.N.Y. Sept. 29,
2015). He cites cases in which parties exploited legal processes over which they
exerted control for unfair advantage, but fails to explain how those cases apply to
a third-party who merely offers testimony in a civil action. See PhishMe, Inc. v.
Wombat Sec. Techs., Inc., No. 16-403-LPS-CJB, 2017 WL 3821107, at *10 (D. Del.
Aug. 31, 2017); Heley v. J & M Sec., LLC, No. 4:15CV01578, at *3 (E.D. Mo. May 10,
2016); Ritterbusch v. Holt, 789 S.W.2d 491, 492-93 (Mo. 1990). And he cites cases
that do not appear to hold any relevant analysis whatsoever. See Fisher v. King
No. 15-6134, 2016 WL 3940794, at *1-5 (E.D. Pa. July 20, 2016); DeAngelis v. City of
Bridgeport, No. 3:14-cv-01618, at *11 (D. Conn. Sept. 5, 2017); Demarais v. Gurstel
Chargo, P.A., 869 F.3d 685, 691 (8th Cir. 2017).

                                         10
       CASE 0:20-cv-01929-SRN-HB Doc. 38 Filed 11/17/20 Page 12 of 15




But as discussed above and in Kreil’s opening brief, Fredin’s claim is time barred

to the extent it concerns Kreil’s 2017 Facebook post. See Mem. in Supp. at 8-12.

      Finally, it bears noting that the Court recently granted summary judgment

in the Middlecamp litigation without considering Kreil’s declaration. See Order at

31, Fredin v. Middlecamp, Case No. 0:17-cv-03058 (D. Minn. Nov. 13, 2020). Each of

Fredin’s claims above require that Fredin show that Kreil’s declaration injured

him. See, e.g., Clysdale, 2018 WL 7020186, at *11 (noting the injury requirements of

abuse of process and fraud claims); Hubbard v. United Press Int’l, Inc., 330 N.W.2d

428, 438 (Minn. 1983) (noting that an IIED claim will lie only if the Plaintiff can

show “a contemporaneous physical injury, or . . . the invasion of a legal right”).

The Court’s recent decision forecloses Fredin from making that showing, and

supplies yet another reason to dismiss the foregoing claims with prejudice.

IV.   Fredin fails to address the substance of Kreil’s request that the Court
      designate him a vexatious litigant.

      Kreil’s opening brief provides a detailed history of Fredin’s ignoble tenure

as one of the District’s most frequent filers over the last three years. See Mem. in

Supp. at 24-27. Kreil has since filed a Motion for Sanctions (Dkt. 17), which

details Fredin’s recent campaign of extrajudicial harassment and intimidation.

Fredin does not contest any aspect of Kreil’s account of his vexatious conduct.

Instead, Fredin perfunctorily asserts that the First Amendment prevents the

Court from entering a pre-filing injunction against him. See Opp. at 10. He
                                          11
       CASE 0:20-cv-01929-SRN-HB Doc. 38 Filed 11/17/20 Page 13 of 15




further directs the Court to a separate brief that makes little mention of Kreil’s

request that the Court designate him a vexatious litigant. See id.

      “[T]here is ‘no constitutional right of access to the courts to prosecute an

action that is frivolous or malicious.’” In re Tyler, 839 F.2d 1290, 1292 (8th Cir.

1988) (quoting Phillips v. Carey, 638 F.2d 207, 208 (10th Cir. 1981)). Accordingly,

“[t]he Court may, in its discretion, place reasonable restrictions on a[ ] litigant”

like Fredin “who files non-meritorious actions for obviously malicious purposes

and who generally abuses judicial process.” Id. at 1293 (quoting People of the State

of Colorado v. Carter, 678 F. Supp. 1484, 1486 (D. Colo. 1986)). “To deter such

activity, a district court may bar litigants from any additional filings without first

obtaining leave from the court.” City of Shorewood v. Johnson, No. 11-374-JRT-JSM,

2012 U.S. Dist. LEXIS 28534, at *28 (D. Minn. Jan. 12, 2012). No case—including

that cited by Fredin—holds that the First Amendment prevents courts from

entering pre-filing injunctions when warranted. See Cromer v. Kraft Foods N. Am.,

Inc., 390 F.3d 812, 817 (4th Cir. 2004) (noting that courts have “the authority to

limit access to the courts by vexatious and repetitive litigants”).

      Fredin further refers the Court to his Opposition to Kreil’s Motion for

Sanctions. But that brief does not include any significant discussion of Kreil’s

request to designate Fredin a vexatious litigant. Fredin asserts (without citation)

that his “claims in this and related actions have been repeatedly proven to have


                                          12
       CASE 0:20-cv-01929-SRN-HB Doc. 38 Filed 11/17/20 Page 14 of 15




merit.” Opp. to Mot. for Sanctions (Dkt. 28) at 7. But Fredin does not dispute any

aspect of Kreil’s account of his serial litigation in this Court, which shows that is

hardly the case. See Mem. in Supp. at 24-27. Beyond that, Fredin merely repeats

his incorrect assertion that the First Amendment precludes the Court from

entering a prefiling injunction. See Opp. to Mot. for Sanctions (Dkt. 28) at 8.

      Fredin otherwise fails to dispute that his conduct warrants designating

him a vexatious litigant. See Opp. at 10. For all of the reasons set out in Kreil’s

opening brief, see Mem. in Supp. at 23-30, as well as Kreil’s brief in support of her

Motion for Sanctions (Dkt. 17), Fredin’s stream of meritless lawsuits and open

abuse of the judicial process more than warrant such relief.

                                     Conclusion

      Fredin has failed to oppose (or even acknowledge) the arguments and

authority raised in Kreil’s opening brief. He makes no serious effort to save his

claims, or to avoid a pre-filing injunction. The Court should dismiss Fredin’s

Amended Complaint with prejudice and designate Fredin a vexatious litigant.




                                          13
      CASE 0:20-cv-01929-SRN-HB Doc. 38 Filed 11/17/20 Page 15 of 15




DATED: November 17, 2020         ROBINS KAPLAN LLP

                                 By: /s/ Anne M. Lockner
                                 Anne M. Lockner (0295516)
                                 J. Haynes Hansen (Bar No. 0399102)
                                 Ena M. Kovacevic (Bar No. 0400149)
                                 800 LaSalle Avenue, Suite 2800
                                 Minneapolis, Minnesota 55402
                                 T: (612) 349-8500
                                 F: (612) 339-4181
                                 alockner@robinskaplan.com
                                 ekovacevic@robinskaplan.com
                                 hhansen@robinskaplan.com

                                 Counsel for Defendant Jamie Kreil




                                    14
